Hallows, J.
(dissenting). I must respectfully dissent from the conclusion that the trial court erred in finding Clifford W. Barth to be nonindigent and that he did not freely and intelligently waive his constitutional right to counsel.
The record shows Barth was knowledgeable, that he understood the information, attempted to get counsel to represent him, and then decided he did not want counsel. This is not a case of an ignorant accused being taken advantage of. Barth was a convict of some accomplishments in the field of crime who accepted probation knowing he was too weak to keep the conditions and who, upon breach thereof, requested to be sentenced so he could get it over with.
I consider the trial court’s inquiry into Barth’s indigency sufficient. Barth had some duty to come forward in his own behalf if he disagreed with the finding of the court. The recognition and the guaranty to the accused of his constitutional rights do not require an elaborate ritual by the trial court in each case, or that the record must show in detail an aggressive attitude by the trial court. On appeal we look for a denial of the accused’s rights. In doing so in this case the majority misplaces the burden of proof.. While perhaps more could be desired in the way of examination by a trial court, we cannot find in the record that Barth was denied his constitutional rights.
I am authorized to state Mr. Chief Justice Currie joins in this dissenting opinion.